Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

                 DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                                11/3/16
                                      No. 15-BG-889

                          IN RE JEROME E. CLAIR, RESPONDENT.

                             A Suspended Member of the Bar
                       of the District of Columbia Court of Appeals
                              (Bar Registration No. 207431)

                             On Report and Recommendation
                       of the Board on Professional Responsibility
                                     (BDN-025-14)

(Submitted May 17, 2016                                Decided November 3, 2016)

      Before FISHER and EASTERLY, Associate Judges, and KING, Senior Judge.

      PER CURIAM: On August 3, 2015, the Board on Professional Responsibility

(“the Board”) found that Jerome E. Clair, respondent, violated District of

Columbia Rules of Professional Conduct 3.3 (a)(1), 3.4 (c), 8.4 (c), and 8.5 (d) in

connection with his representation in a personal injury action against the District of

Columbia Water and Sewer Authority, as well as Rules 1.15 (a), 1.15 (c), 3.4 (c),

8.4 (b), and 8.4 (c) in connection with his representation in an estate matter. The

Board adopted all but one of the Ad Hoc Hearing Committee’s findings of fact and

conclusions of law, to which neither Mr. Clair nor Bar Counsel had filed

exceptions. Concluding that Mr. Clair had intentionally misappropriated funds
                                            2



from the client in the estate matter, the Board recommended that he should be

disbarred, with the requirement to pay restitution with interest, pursuant to In re

Addams, 579 A.2d 190 (D.C. 1990) (en banc).



      Pursuant to District of Columbia Bar Rule XI, § 9 (h)(2), “if no exceptions

are filed to the Board’s report, the Court [of Appeals] will enter an order imposing

the discipline recommended by the Board upon the expiration of the time permitted

for filing exceptions.” See also, e.g., In re Wemhoff, 142 A.3d 573 (D.C. 2016)

(per curiam); In re Fitzgerald, 109 A.3d 619 (D.C. 2014) (per curiam); In re

Hudson, 89 A.3d 517 (D.C. 2014) (per curiam). Neither Mr. Clair nor Bar Counsel

filed exceptions to the Report and Recommendation of the Board.1



      Accordingly, respondent Jerome E. Clair is hereby disbarred from the

District of Columbia Bar. For purposes of reinstatement, the disbarment will begin

on the date that the respondent files an affidavit demonstrating compliance with

District of Columbia Bar Rule XI, § 14 (g). See § 14 (f).



      1
        Bar Counsel waived any exception to the Report and Recommendation of
the Board if Mr. Clair did not file exceptions.
                                             3



      It is further ordered that, as a condition of reinstatement, respondent must

pay in restitution the amounts determined by the Board: $51,257.88, plus interest

at the legal rate, to the Estate of Mable Mills (or to the Clients’ Security Fund, to

the extent that it has paid any monies in these matters); $1,020, plus the legal

interest rate, to Matthew Goodman, Esq.; and $500, plus the legal interest rate, to

the registry of the Superior Court.



                                       So ordered.